Title: From Alexander Hamilton to Timothy Pickering, [21 July 1796]
From: Hamilton, Alexander
To: Pickering, Timothy


[New York, July 21, 1796]
Dear Sir
I communicated your letter to Mr. Jay & now give you our joint sense.
Considering the nature of the transaction and what must necessarily have been presumed to be the intent, & that the authority is on a public subject & between two nations, we think that a decision by two out of three commissioners must be sufficient.
We know nothing but an immediate personal interest in property which may be affected by the decision, that can be a conclusive objection to the person nominated—but this interest must be known not suspected. The rest must be matter of negotiation. In point of propriety neither Government ought to name a person, liable from local situation to the suspicion of particular interest or byass. But one cannot formally object to the nomination of the other on this general ground.
Declarations like those ascribed to Mr. Barkely, if well authenticated & unequivocal, importing clearly that he thought himself at liberty to gain advantages & not bound to act impartially would justify the Government in stopping & representing the matter to the British Government. But we ought to act with great caution not to give occasion to impute to us a spirit of procrastination or subterfuge. Tis so much more important that the dispute should be settled than how it is settled (at least according to my idea of the object) that we should by no means seek for difficulties but rather facilitate than impede.
Yrs. respectfully & truly
A HamiltonJuly 21. 1796
T Pickering Esq
